         Case 2:08-cr-00121-JAD-PAL Document 81 Filed 04/07/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:08-CR-00121-JAD-PAL-1
 4
                   Plaintiff,                         ORDER
 5
            v.                                                ECF No. 80
 6
     PATRICK MONWILL JACKSON,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the revocation hearing currently scheduled for Monday, April 12, 2021 at 10:00 a.m., be

12   vacated and continued to May 17, 2021, at 2:00 p.m.

13          DATED this 7th day of April, 2021.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
